Case 18-51587        Doc 36-3    Filed 05/10/21       Entered 05/10/21 15:46:19       Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT

 In re:                                               Case No. 18-51587
                                                      Chapter 7
 ERICA L. GARBATINI,

                   Debtor,


  [PROPOSED] ORDER GRANTING RELIEF FROM SALE OF LITIGATION CLAIMS


          Movants, Alex Jones, Infowars, LLC, Free Speech Systems, LLC, Infowars Health, LLC,

 and Prison Planet TV, LLC (collectively, the “Movants”), have filed a Motion for Relief from, or

 to Vacate or Void, Chapter 7 Trustee’s Sale of Litigation Claims Back to the Debotr (the “Motion,

 ECF No.      ).

          The Declarations attached to the Motion demonstrate that Debtor did not give notice to

 Movants of the filing of her Petition and that no notice was given of the proposed sale of the

 Litigation Claims. After notice and a hearing, the Court finds that relief from the sale of the

 litigation claims is warranted; it is hereby

 ORDERED: The sale of the Litigation Claims is hereby vacated. The Trustee shall entertain a

 higher and better offer from the Movants and any interested party for such claims.




 United States Bankruptcy Court

 District of Connecticut

 450 Main Street, 7th Floor

 Hartford, CT 06103



                                                  1
Case 18-51587   Doc 36-3   Filed 05/10/21       Entered 05/10/21 15:46:19   Page 2 of 2




                                            2
